[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                     NOV 30, 2010
                                       No. 10-12077                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                              D.C. Docket No. 1:09-cv-22347-UU

MARCUS D. MIMS,

lllllllllllllllllllll                                          Plaintiff - Appellant,

     versus

ARROW FINANCIAL SERVICES, LLC,

lllllllllllllllllllll                                          Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (November 30, 2010)

Before EDMONDSON, CARNES and MARTIN, Circuit Judges.

PER CURIAM:

         Marcus Mims appeals the district court’s dismissal of his complaint against

Arrow Financial Services, LLC, for lack of subject matter jurisdiction. Mims’
complaint alleged that Arrow acted in violation of the Telephone Consumer

Protection Act, 47 U.S.C. § 227. Mims acknowledges that this Court has held that

federal courts lack subject matter jurisdiction over private actions under the Act.

Mims, however, contends that we should reconsider our binding precedent in light

of two Supreme Court decisions and a Seventh Circuit decision.

      We held in Nicholson v. Hooters of Augusta, Inc. that “Congress granted

state courts exclusive jurisdiction over private actions under the Act,” and

therefore “federal courts lack subject matter jurisdiction [over] private actions

under the Act.” 136 F.3d 1287, 1288–89 (11th Cir. 1998), modified, 140 F.3d 898

(11th Cir. 1998). We are bound by this precedent. See Smith v. GTE Corp., 236

F.3d 1292, 1303 (11th Cir. 2001).

      Mims, in asking this Court to reconsider its precedent, points to Grable &

Sons Metal Products, Inc. v. Darue Eng’g, 545 U.S. 308, 125 S. Ct. 2363 (2005),

and Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691, 123 S. Ct. 1882

(2003). Neither of those cases considered the Act, and neither of them explicitly

or implicitly overrules our precedent. See United States v. Kaley, 579 F.3d 1246,

1255 (“To constitute an overruling . . . the Supreme Court decision must be clearly

on point.”) (citations and quotations omitted). Additionally, the Seventh Circuit’s

decision in Brill v. Countrywide Home Loans, Inc., 427 F.3d 446 (7th Cir. 2005),

                                          2
does not overturn our precedent. See Kaley, 579 F.3d at 1255 (“We may disregard

the holding of a prior opinion only where that holding is overruled by the Court

sitting en banc or by the Supreme Court.”) (citations and quotations omitted).

      Accordingly, the district court properly dismissed Mims’ complaint for lack

of subject matter jurisdiction.

      AFFIRMED.




                                         3